DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on January 11, 2022.  
Claims 1-16 and 21-24 are currently pending and have been examined.
Claims 17-20 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed January 11, 2022 has been entered. Claims 1-16 remain pending in the application, claims 17-20 have been canceled by the applicant, and claims 21-24 have been added by the applicant. Applicant’s amendments to the Drawings and Specification have overcome each and every objection set forth in the Non-Final Office Action mailed December 3, 2021. Applicant’s amendments to the claim limitations have overcome the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action mailed December 3, 2021. 

Response to Arguments
Applicant’s arguments, see page 11, with respect to the rejection(s) of claim(s) 1-6, 8-13, and 15-19 under 35 US.C. 103 based on Curlander and Dahlgren have been fully considered and but have 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al. (US 10048700 B1) in view of Stein et al. (US 10872433 B2).
Regarding claims 1, 8, 15, 21, and 23:
With respect to claim 1, 8, and 15, Curlander teaches:
detecting, by a detecting vehicle, using one or more sensors, a road condition; (“An autonomous vehicle can navigate roadways by relying upon one or more sensors with which the vehicle is equipped. The one or more sensors aid a vehicle controller in navigating the vehicle through roadways to a destination as well as for detection of obstacles and other vehicles in a roadway. Sensors can also facilitate detection of conditions that may affect how a vehicle should be operated” (1))
identifying the road condition using a component; (“the roadway management system 115 can employ various image recognition techniques upon imagery or video captured by cameras 113 that are positioned on the roadway 104 to identify road hazards, assess traffic conditions, and/or identify other environmental conditions” (19)) 
generating road condition information by generating a map comprising a density of the road condition with other road conditions based on a location of the road condition and a location of other road conditions, wherein the map illustrates a concentration of the road condition with the other road conditions; (“the vehicle state 187 can represent a map of the location of the vehicle 105 and the location of other vehicles 105 that are using the roadway 104. The vehicle state 187 can also include data about road hazards and other road conditions observed or detected by the camera 175, drive system 163, radar system 181, or other sensors associated with the vehicle 105.” (54)). This system can generate a map from the specific data and location or road hazards and conditions, therefore displaying a plurality of the road conditions located on a road map. Because the system as claimed has the properties predicted by the prior art, it 
determining an effect of the road condition on other vehicles; (“the roadway management system 115 can detect obstructions, potholes or other issues with the roadway 104 based upon an analysis of imagery or video from various cameras. As another example, the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from cameras on the roadway 104 or integrated into a vehicle 105.” (19), “the vehicle 105, or an autonomous vehicle controller 160 that is controlling the vehicle 105, can obtain environmental data 106 about its surroundings from various sensors with which the vehicle 105 is equipped. For example, the vehicle 105 can capture data about whether other vehicles 105 are in its vicinity or in close proximity to the vehicle 105… Environmental data 106 can also include information captured by the vehicle 105 or its sensors about street signs, roadway characteristics, events that are detected on the roadway by the vehicle 105 (e.g., collisions, debris, or other unexpected conditions), blockages or obstructions on the roadway, detours, weather related events (e.g., ice, snow, flooding, downed trees, etc.), traffic conditions, or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors.” (14)). This shows the system works where any car collects environmental data, and then determines if it effects the user’s vehicle as well as other vehicles that are identified. 
determining a second vehicle within a threshold proximity of the road condition; (“The state update 107 can include select environmental data 106 from other vehicles 105 that are in proximity to the vehicle 105 or in other locations on the roadway 104. The state update 107 can also include environmental data 106 about the location and speed of other vehicles 105, road conditions observed by the sensors in the other vehicles 105, information about a destination of other vehicles 105 on the roadway 104, or any other sensor data captured as environmental data 106 by other vehicles 105.” (21)) 
estimating an effect of the road condition on the second vehicle; (“the roadway management system 115 can detect obstructions, potholes or other issues with the roadway 104 based upon an analysis of imagery or video from various cameras. As another example, the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from cameras on the roadway 104 or integrated into a vehicle 105.” (19), “the vehicle 105, or an autonomous vehicle controller 160 that is controlling the vehicle 105, can obtain environmental data 106 about its surroundings from various sensors with which the vehicle 105 is equipped. For example, the vehicle 105 can capture data about whether other vehicles 105 are in its vicinity or in close proximity to the vehicle 105… Environmental data 106 can also include information captured by the vehicle 105 or its sensors… or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors.” (14)). This shows the system works where any car collects environmental data, and then determines if it effects the user’s vehicle as well as other vehicles that are identified. 
selectively transmitting, to the second vehicle, first instructions to change a velocity of the second vehicle while approaching the road condition based on the estimated effect; (“the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104. In one embodiment, the autonomous vehicle controller 160 can generate a routing instruction that adjusts the speed, steering, or routing of the vehicle 105 based upon the location of road hazards identified in the state update 107.” (68), “the roadway management system 115 can detect an imminent collision if external factors, such as road construction, obstruction, or other factors, may cause the two vehicles 105a and collision alerts 108a, 108b, one or both of the vehicles 105a, 105b, can generate a routing instruction that causes the vehicle 105a, 105b to avoid the collision. For example, vehicle 105a can swerve or stop to avoid colliding with vehicle 105b.” (25-26)). This shows that the user’s vehicle is capable of both sensing road conditions that can affect itself and other vehicles, as well as generate alerts and routing instructions to other vehicles that could be affected by road conditions. 
Curlander does not teach, but Stein teaches determining a probability of the road condition moving based on a characteristic of the road condition and a likelihood of a third vehicle hitting the road condition; (“In an example, such areas of residual motion may also be used to determine movement, such as by another vehicle, pedestrian, moving debris, etc.” (56), “This type of modeling tracks the movement of pixels between sequential images to infer aspects of the environment, such as how the vehicle is moving, how other vehicles are moving, how objects (e.g., people, animals, balls, etc.) are moving, obstacles in the road, etc.” (31), “Understanding and modeling the moving, or potentially moving, pedestrian 110 or vehicle 112 may similarly enable vehicle control changes or driver alerts to avoid hitting them” (40), “Image-capture sensors that are implemented with one or more cameras are particularly useful for object detection and recognition” (3)). This shows that the sensor system is able to sense and track moving debris and other moving obstacles that it has identified on the roadway in addition to being capable of tracking the movement of surrounding vehicles. Thus, it would have been obvious to a person of ordinary skill in the art to track the surrounding vehicles hitting the road condition because the system as claimed has the properties predicted by the prior art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors because (“The moving/not-moving classification may be used, for example, to improve a host vehicle's ability to better choose accident avoidance actions” See Stein (39)). 

With respect to claim 21, Curlander in combination with Stein, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander and Stein teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches: 
determining a fourth vehicle that has a capability of improving the road condition; (“a vehicle 105 may be equipped with snowplow or salt dispensing equipment to assist with winter weather road conditions. In this way, when dispatching resources or other vehicles 105 to remediate road hazards or assist a vehicle 105 in need of assistance, the roadway management system 115 can do so by tasking a nearby vehicle 105 with the appropriate operational capabilities.” (43)) 
generating second instructions to improve the road condition; (““The roadway management system 115 can identify possible road hazards from the roadway status 148 and initiate remediation of the road hazard. In some instances, the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard” (40)) 
transmitting the second instructions to the fourth vehicle to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard… the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation resource. A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource. The road hazard data 149 can also include the status of remediation of a particular road hazard.” (40)) 

With respect to claim 23, Curlander in combination with Stein, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander and Stein teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches wherein the selectively transmitting of the first instructions comprises causing an electronic sign to be generated and displayed to the second vehicle to inform the second vehicle regarding the road condition and instruct the second vehicle to slow down; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. (40), “the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104. In one embodiment, the autonomous vehicle controller 160 can generate a routing instruction that adjusts the speed, steering, or routing of the vehicle 105 based upon the location of road hazards identified in the state update 107.” (68), “the roadway management system 115 can detect an imminent collision if external factors, such as road construction, obstruction, or other factors, may cause the two vehicles 105a and 105b to eventually veer towards one another. In one example, in response to the collision alerts 108a, 108b, one or both of the vehicles 105a, 105b, can generate a routing instruction that causes the vehicle 105a, 105b to avoid the collision. For example, vehicle 105a can swerve or stop to avoid colliding with vehicle 105b.” (25-26). This shows that the user’s vehicle is capable of both sensing road conditions that can affect itself and other vehicles, as well as generate alerts and routing instructions that can be transmitted to other vehicles that could be affected by road conditions. 

Claims 2-7, 9-14, 16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al. (US 10048700 B1) in view of Stein et al. (US 10872433 B2) in further view of Dahlgren et at. (US 7421334 B2). 
Regarding claims 2-7, 9-14, 16, 22, and 24: 
With respect to claim 2, Curlander in combination with Stein, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Curlander and Stein teaches a vehicle state information system with moving obstacle detection of claim 1. Curlander further teaches:
transmitting the road condition information such that the road condition information is receivable by the subset of the other vehicles; (“the roadway management system 115 can generate a state update 107 that is transmitted to the autonomous vehicle controller 160 via the network 110. The state update 107 can include select environmental data 106 from other vehicles 105 that are in proximity to the vehicle 105 or in other locations on the roadway 104. The state update 107 can also include environmental data 106 about the location and speed of other vehicles 105, road conditions observed by the sensors in the other vehicles 105” (21)) 
However, Curlander and Stein do not teach but Dahlgren teaches determining a subset of the other vehicles that will be affected by the road condition; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (37)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving 

With respect to claims 3, 9, and 16, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15.
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 1, 8, and 15. Curlander further teaches:
wherein determining the effect of the road condition on the other vehicles comprises determining a lane of the road condition; (“The roadway management system 115 can also determine whether obstructions, damage or other factors are affecting road conditions of one or more lanes within a roadway segment.” (32), “The roadway status 148 reflects traffic conditions, weather conditions, and whether there are lane closures or other forms of road construction or obstructions that may affect how vehicles 105 should be assigned to lanes within the roadway.” (39)) 
wherein the subset of the other vehicles is selected based at least on one of a proximity of the other vehicles to the road condition, the effect of the road condition on the other vehicles, and an ability of the other vehicles to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. In other instances, the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation 
However, Curlander and Stein do not teach but Dahlgren teaches further comprising determining at least one of a size or a severity of the road condition; (“The data may be indicative of conditions relating to the vehicle, roadway infrastructure, and roadway utilization, such as vehicle performance, roadway design, roadway conditions, Vehicle weights, and traffic levels. The detection of an event may signify abnormal, substandard, or unacceptable conditions prevailing in the roadway, vehicle, or traffic” (11-12)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors with Dahlgren’s on-board information analysis to “improve the condition, capacity, safety and security of the roadways for the traveling public and improve the operation and efficiency of responsible agencies.” See Dahlgren (158).

With respect to claim 24, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claim 8. 
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 8. Curlander and Stein does not teach but Dahlgren further teaches the computer further configured to determine a subset of the other vehicles that will be affected by the road condition and the detecting vehicle further configured to transmit the road condition information such that the road condition information is receivable by a subset of other vehicles; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (37), “a communication from a vehicle environment includes event information signifying the occurrence of an event related to roadway utilization (e.g., traffic flow or levels), travel safety (e.g., hazards, foreign or alien objects in the roadway), roadway condition (e.g., dangerous surface conditions), or roadway infrastructure/design (e.g., deficient or missing traffic control features), the central facility 12 makes a decision or determination if such event indicators are relevant to any other vehicle in the network.” (21)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors with Dahlgren’s on-board information analysis to be (“effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information useful in enabling users to optimally navigate the roadways, and in providing stewards of the roadway infrastructure the opportunity to determine the best manner to maintain, manage, design, enforce, and improve the roadways.” See Dahlgren (5)). 

With respect to claim 10, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claim 24. 
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 24. Curlander further teaches wherein the subset of the other vehicles is selected based at least on one of a proximity of the other vehicles to the road condition, the size of the effect of the road condition on the other vehicles, and an ability of the other vehicles to improve the road condition; (“the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard. In other instances, the roadway management system 115 can submit a request for remediation of a road hazard by identifying the location of the road hazard by a remediation resource. A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource” (40)) 

With respect to claims 4 and 11, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claims 3 and 10. 
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 3 and 10. Curlander further teaches wherein the road condition includes at least one of a debris, a dysfunctional sign, or a decaying infrastructure; (“Environmental data 106 can also include information captured by the vehicle 105 or its sensors about street signs, roadway characteristics, events that are detected on the roadway by the vehicle 105 (e.g., collisions, debris, or other unexpected conditions), blockages or obstructions on the roadway, detours, weather related events (e.g., ice, snow, flooding, downed trees, etc.), traffic conditions, or any other conditions affecting a roadway 104 that can be detected by the vehicle 105 or its sensors” (14)) 

With respect to claims 5 and 12, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claims 3 and 10. 

wherein the road condition information further comprises instructions to improve the road condition and a picture of the road condition; (“the roadway management system 115 can employ various image recognition techniques upon imagery or video captured by cameras 113 that are positioned on the roadway 104 to identify road hazards, assess traffic conditions, and/or identify other environmental conditions.” (19), “The roadway management system 115 can identify possible road hazards from the roadway status 148 and initiate remediation of the road hazard. In some instances, the roadway management system 115 can generate alerts to certain users or groups of users about a particular road hazard… A remediation resource can include, for example, a salt dispensing vehicle, an emergency vehicle, a road repair vehicle or team, or other appropriate remediation resource.” (40)) 
further comprising receiving a confirmation from at least one of the other vehicles; (“upon dispatching of a resource to remediate a road hazard, the roadway management system 115 can designate the road hazard as an active road hazard until receipt of confirmation that the road hazard has been remediated from a remediation resource” (41)) 

With respect to claims 6 and 13, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claims 5 and 12. 
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 5 and 12. Curlander further teaches wherein the instructions to improve the road condition comprises an instruction to change a velocity of one of the other vehicles as the one of the other vehicles approaches the road condition; (“The state update 107 can also include information about the location of road hazards associated with a roadway 104 that is being used by the vehicle 105. For example, the state update 107 can identify potholes, icy or slippery conditions, road construction, lane closures, or other obstructions in a roadway 104. In one embodiment, the autonomous vehicle controller 160 can generate a routing instruction that adjusts the speed, steering, or routing of the vehicle 105 based upon the location of road hazards identified in the state update 107” (68), “the roadway management system 115 can detect an imminent collision if external factors, such as road construction, obstruction, or other factors, may cause the two vehicles 105a and 105b to eventually veer towards one another. In one example, in response to the collision alerts 108a, 108b, one or both of the vehicles 105a, 105b, can generate a routing instruction that causes the vehicle 105a, 105b to avoid the collision. For example, vehicle 105a can swerve or stop to avoid colliding with vehicle 105b.” (25-26)). This shows that the user’s vehicle is capable of both sensing road conditions that can affect itself and other vehicles, as well as generate alerts and routing instructions that can be transmitted to other vehicles that could be affected by road conditions.

With respect to claim 22, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claim 2.
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claim 2. Curlander and Stein do not teach but Dahlgren further teaches transmitting the map to the determined subset of the other vehicles; (“the processing tasks will examine the event information to determine its relevance or relationship to the interests of any other user or party within the client or subscriber environment of the overall system… for example, an event indicator transmitted from the onboard system of exemplary vehicle A may be of interest to vehicle B based on a comparison of the location indicator correlated to the detected event from vehicle A relative to the planned or expected travel route of vehicle B” (37), “Databases 54 may store user information and vehicle information for downloading to the individual onboard systems, e.g., software updates, mapping information, and roadway infrastructure updates” (40)) This shows that data, including mapping information, can be transmitted to determined relevant vehicles.  

With respect to claims 7 and 14, Curlander in combination with Stein in combination with Dahlgren, as shown in the rejection above, discloses the limitations of claims 1 and 8.  
The combination of Curlander, Stein, and Dahlgren teaches a vehicle state information system with moving obstacle detection and on-board information analysis of claims 1 and 8. Curlander and Stein do not teach but Dahlgren further teaches wherein a subset of other vehicles is selected based on a payment received from the other vehicles; (“The vehicle transmits an event indicator and correlated vehicle location data to a central facility for further management of the information. The central facility sends communications reflecting event occurrence to various relevant or interested users. The user population can include other vehicle subscribers” (12), “Once reported, the data is analyzed and disseminated, such as to fee-paying customers” (78)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Curlander’s vehicle state information system and Stein’s moving obstacle sensors with Dahlgren’s on-board information analysis to (“improve the condition, capacity, safety and security of the roadways for the traveling public and improve the operation and efficiency of responsible agencies.” See Dahlgren (158) and “for providing more timely, accurate, and/or complete traffic conditions” (2)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Kyomitsu et al. (US 20140160295 A1) is pertinent because (“The method can also include calculating a probability associated with the potential road condition based at least in part on the first subset, determining whether the probability exceeds a threshold, and notifying at least one vehicle of the potential road condition when the probability exceeds the threshold upon the at least one vehicle approaching the location.” [0003]) which pertains to a vehicle system that can detect road conditions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662